_ Case 1:20-cv-05860-PKC Document 35 Filed 09/09/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MN THEATRES 2006LLC, .
Plaintiff, 20 cv 5860 (PKC)
-against- ORDER
GRUPO CINEMEX, S.A, de C.V.
Defendant.
ween nnn nn ee eee eee nee neeneee Xx

CASTEL, U.S.D.J.

Defendant seeks leave to file a document with the redaction of confidential non-
public financial information and file two documents under seal that contain confidential non-public
financial information. For the reasons that follow, the Court will grant leave to file the redacted
document with the understanding that the Court will only consider the redacted document and
otherwise deny the application.

There is a common-law and First Amendment right of public access to judicial
documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). As such,
documents may be sealed “only with specific, on-the-record findings that sealing is necessary to
preserve higher values and only if the sealing order is narrowly tailored to achieve that aim.”
Id, at 124.

Under this framework, a court must determine: (1) whether the document subject
to a sealing request qualifies as a judicial document; (2) the weight of the presumption of public
access attaching to that judicial document; and (3) if any countervailing factors or higher values
outweigh the right of public access to that judicial document. Id. at 119-20. To be classified a

judicial document, material “must be relevant to the performance of the judicial function and useful

 
_ Case 1:20-cv-05860-PKC Document 35 Filed 09/09/20 Page 2 of 3

in the judicial process.” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (quoting United States
v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I’”)). “A document is thus ‘relevant to the
performance of the judicial function’ ifit would reasonably have the tendency to influence a district
court’s ruling on a motion or in the exercise of its supervisory powers... .” Id.

Here, documents submitted to the Court in opposition to a motion to confirm and
Order of Attachment are judicial documents,

Though all judicial documents carry a presumption of public access, a court must
determine the weight of this presumption as applied to a particular judicial document. The
appropriate weight is “governed by the role of the material at issue in the exercise of Article III
judicial power and the resultant value of such information to those monitoring the federal courts.”
Id. (quoting United States vy. Amodeo, 71 F.3d 1044, 1049 Qd Cir. 1995) (“Amodeo II”).
Documents submitted in connection with trial or summary judgement are entitled to the highest
presumption of public access, documents filed in connection with other non-dispositive motions
are subject to a “still substantial” presumption of public access, and discovery documents not filed
with the court “lie entirely beyond the presumption’s reach.” Id. at 49-50, 53.

Against the applicable presumption of public access, the court must consider
whether countervailing factors or higher values dictate that the document at issue should be sealed.
Established factors and values that can outweigh the presumption of public access include legal
privilege, Lugosch, 435 F.3d at 125 (stating that legal privilege could be a sufficient countervailing
factor to outweigh the presumption of public access), business secrecy, see Amodeo JI, 71 F.3d
at 1051 (“Commercial competitors seeking an advantage over rivals need not be indulged in the
name of monitoring the courts ....”), and privacy interests, see id. (“The court also considers ‘the

privacy interests of those resisting disclosure.’ Financial records of a wholly-owned business,

 
_ Case 1:20-cv-05860-PKC Document 35 Filed 09/09/20 Page 3 of 3

family affairs, illnesses, embarrassing conduct with no public ramifications, and similar matters
will weigh more heavily against access than conduct affecting a substantial portion of the public.”
(citation omitted) (quoting Lugosch, 435 F.3d at 120)). If one of these factors or values outweigh
the value to the public of accessing the document at issue, then that document should be sealed.
Additionally, sealing should be “narrowly tailored,” Lugosch, 435 F.3d at 124, and redacting
sensitive information is a preferable alternative to sealing an entire document. United States v.
Aref, 533 F.3d 72, 83 (2d Cir. 2008) (stating that courts should “avoid sealing judicial documents
in their entirety unless necessary”).

Conclusory assertions of harm by an attorney in an unsworn letter submission are
insufficient to establish a basis for sealing. Nor does the fact that the financial information that
defendant wishes to file is not otherwise public and defendant considers it confidential.

The same considerations do not apply when a party proposes to file on the public
record a portion of a larger document and only wishes to have the Court consider the portion filed
on the public record. The Court may in such circumstances order production of the entire
document for inspection by the other side, but the public right of access is not implicated where

the non-public portion is not made available to the Court.
Leave to file one document in redacted form (Ex. I. To the Pulecio-Boek Decl.) is
GRANTED. Leave to file under seal two documents containing financial information (Exhibits

P and Q to the Pulecio-Boek Decl.) is DENIED. Letter motion (Doc 31) is terminated.

SO ORDERED,

    

 

LO P. Kevin Castel
United States District Judge

Dated: New York, New York
September 9, 2020

 
